DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on December 23, 2021, hereinafter “Reply”, after the non-final rejection of September 24, 2021, hereinafter “Non-Final Rejection”.  Claims 1, 5, 11-12, and 14-16 have been amended.  No claims have been added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the specification, the objections to the specification have been withdrawn.
2)	In view of the amendments to the claims, the objections to the claims have been withdrawn.
3)	In view of the amendments to the claims, the rejections to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

5)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, and Lee (US 2016/0218739 A1), hereinafter “Lee”.

	Regarding claim 1, Franaszek teaches:
A method of storing a set of at least two variable length data blocks in a memory, each variable length data block having a maximum size of N * B, wherein N is an integer greater than or equal to two, and B is a maximum data size that is written to the memory using a single memory access request, the method comprising (FIGs. 2a-2b; col. 5, lines 15-18, “each cache line is stored in a number of fixed-size blocks. As one example, each block is the same size [B] (i.e., unitary sizing) and is, for instance, 256 bytes [maximum data size]”; col. 6, lines 8-21, “the directory provides the identities of the blocks in compressed main memory 108 used to store each of the lines (206) [at least two variable length data blocks]”; as shown in FIG. 2a, a set is considered to include the lines (206) [at least two variable length data blocks]; the lines (206) [at least two variable length data blocks] have variable lengths since line 1 has 2 blocks and line 2 has 3 blocks; each of the lines (206) [at least two variable length data blocks] shown can have up to 4 (N) blocks, where each block has a size [B] of up to 256 bytes [maximum data size]; thus, each of the lines (206) [at least two variable length data blocks] is shown to have a maximum size of 4 (N) x 256 bytes (B); N is 4, which is an integer greater than or equal to two; B is 256 bytes, which is a maximum data size that can be written to the memory 108 using a single memory access request to write each block): 
storing, for each variable length data block in the set, first P non-overlapping portions of size B of the variable length data block within a chunk of the memory allocated to the variable length data block, wherein the chunk of the memory allocated to each variable length data block has a same size of X * B, X is a constant integer less than N, and P is a minimum of: (i) a number of non-overlapping portions of size B of the variable length data block, and (ii) X (FIGs. 2a-2b; col. 6, lines 12-21, “it is shown in directory 200 that line 1 [one of the variable length data blocks] of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 [another of the variable length data blocks] is stored within three blocks of storage, line 3 within four blocks and line 4 within one block of storage”; as shown in FIG. 2b, line 1 [one of the variable length data blocks] of page i is stored within 1 block, Block (i,1,1), which is considered as first 1 (P) non-overlapping portion, where the block has a size B described above; line 2 [another of the variable length data blocks] of page i is stored P) non-overlapping portions, where each of the blocks has a block size (B) described above; a chunk of the memory 108 allocated to line 1 [one of the variable length data blocks] includes a portion of the memory 108 where Block (i,1,1) is located; a chunk of the memory 108 allocated to line 2 [another of the variable length data blocks] includes a portion of the memory 108 where Block (i,2,1) and Block (i,2,2) are located; the chunk allocated to line 1 [one of the variable length data blocks] has a size of 1 (X) * block size (B), 1 (X) is an integer less than 4 (N), and 1 (P) is a minimum of: (i) 1 (P) non-overlapping portion of block size (B), and (ii) 1 (X); the chunk allocated to line 2 [another of the variable length data blocks] has a size of 2 (X) * block size (B), 2 (X) is an integer less than 4 (N), and 2 (P) is a minimum of: (i) 2 (P) non-overlapping portions of block size (B), and (ii) 2 (X)); 
storing any remaining portions of the variable length data blocks in the set in a remainder section of the memory that is shared between the variable length data blocks of the set (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 4, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remaining portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]”; the last block [remainder section] is shared for line 1 [one variable length data blocks] and line 2 [another of the variable length data blocks] to store the remainders [remaining portions] of both lines 1 and 2); and 
storing, in a header section of the memory, information indicating a size of each of the variable length data blocks in the set.  

Franaszek does not teach the chunk has a same size of X * B, X is a constant integer; storing, in a header section of the memory, information indicating a size of each of the variable length data blocks in the set. 

	However, Cohen teaches:
storing, in a header section of the memory, information indicating a size of each of the variable length data blocks in the set (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block address”)”; each of the variable length data blocks is considered to be one row of data in the read units 500 and 510).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system of Franaszek would 

The combination of Franaszek does not teach the chunk has a same size of X * B, X is a constant integer. 

However, Lee teaches:
the chunk has a same size of X * B, X is a constant integer.  (FIG. 5; [0055]; “[0056] The memory layout diagram in FIG. 5 depicts 5 memory segments of the off-chip memory 16, each memory segment [chunk] is 8 [X] words [B] in length [size]”; each memory segment [chunk] has a same length [size] of 8 [X] * 1 word [B]; each memory segment [chunk] has a same value of 8 [X] words, and thus 8 [X] is a constant integer among memory segments)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Lee to provide a system for storing variable length objects of Franaszek, with a data access system of Lee that comprises a chip connected to an off-chip memory.  Doing so with the system of Franaszek would reduce a data bandwidth of transmissions using data that are compressed prior to be written into an off-chip memory resulting in a variable data length thereof.  (Lee, [0039])



Regarding claim 2, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein storing the remaining portions of the variable length data blocks in the remainder section comprises storing the remaining portions of the variable length data blocks adjacent each other in the remainder section (FIG. 2b; col. 6, lines 30-34, “Further, since K=0 for line 1, the remainder [one of the remaining portions] for line 1 [one of the variable length data blocks] is stored at the beginning of that block. Similarly, since K=1 for line 2, the remainder [another of the remaining portions] for line 2 [one of the variable length data blocks] is stored at the end of the same block. This can be seen in FIG. 2b at reference numerals 208, 210, respectively”; as seen in FIG. 2b, the remainder [one of the remaining portions] for line 1 [one of the variable length data blocks] is stored at the beginning of that block is adjacent the remainder [another of the remaining portions] for line 2 [one of the variable length data blocks] is stored at the end of the same block).  

Regarding claim 6, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein storing the remaining portions of the variable length data blocks in the remainder section comprises forming one or more remainder blocks from the remaining portions and storing the one or more remainder blocks in the remainder section (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 4, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remaining portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]”; the last block is considered to be one or more remainder blocks formed from the remainder [a remaining portion] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks]).  

Regarding claim 9, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein X is equal to N-1 (FIGs. 2a-2b; col. 2, lines 20-30, “A number, N, of full fixed-size blocks of storage required to store an object of the cohort is determined. X), which is equal to 4(N) - 1).  

Regarding claim 10, the combination of Franaszek teaches the method of claim 9.

Franaszek further teaches:
wherein the remainder section has a size of M*B wherein M is a number of variable length data blocks in the set (FIGs. 2a-2b, 4; col. 7, lines 45-51, “If a roommate cannot be fit in with any of the end blocks of the cohort, INQUIRY 410, then N+1 blocks are allocated (by removing the blocks from the available list) for the compressed line in order to accommodate the full blocks plus the remainder, STEP 414. Additionally, the line is stored in the N+1 blocks and the directory entry for that line is updated, STEP 415”; as an example, when all lines 1-4 of FIGs. 2a-2b are stored in N blocks and each of the lines has a remainder, then 4 blocks are needed to store all remainders of all lines; as such 4 (M) blocks, each having size B, are needed to store remainder section has a size of 4 (M) * B wherein M is a number of lines [variable length data blocks]).  

Regarding claim 11, the combination of Franaszek teaches the method of claim 1.

Cohen further teaches:
wherein storing, in the header section of the memory, information indicating the size of each of the variable length data blocks in the set comprises storing in a header for each of the variable length data blocks in the set information identifying the size of the variable length data block (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block address”)”; each of the variable length data blocks is considered to be one row of data in the read units 500 and 510).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system 

	Regarding claim 16, Franaszek teaches:
A method of reading a variable length data block of a set of at least two variable length data blocks from a memory, each of the variable length data blocks having a maximum size of N * B, wherein N is an integer greater than or equal to two and B is a maximum data size that is written to the memory using a single memory access request, the method comprising (FIGs. 2a-2b; col. 5, lines 15-18, “each cache line is stored in a number of fixed-size blocks. As one example, each block is the same size [B] (i.e., unitary sizing) and is, for instance, 256 bytes [maximum data size]”; col. 6, lines 8-21, “the directory provides the identities of the blocks in compressed main memory 108 used to store each of the lines (206) [at least two variable length data blocks]”; as shown in FIG. 2a, a set is considered to include the lines (206) [at least two variable length data blocks]; the lines (206) [at least two variable length data blocks] have variable lengths since line 1 has 2 blocks and line 2 has 3 blocks; each of the lines (206) [at least two variable length data blocks] shown can have up to 4 (N) blocks, where each block has a size [B] of up to 256 bytes [maximum data size]; thus, each of the lines (206) [at least two variable length data blocks] is shown to have a maximum size of 4 (N) x 256 bytes (B); N is 4, which is an integer greater than or equal to two; B is 256 bytes, which is a maximum data size that can be written to the memory 108 using a single memory access request to write each block): 442645-0529US01 (IMA01-130669US (10714.US1)) 
obtaining one or more headers for the set of at least two variable length data blocks, the one or more headers comprising information identifying a size of each of the variable length data blocks in the set (FIGs. 2a-2b; col. 5, lines 51-54, “for each line of a page, the directory [one or more headers] includes information for that line. For example, this information includes an indication of whether the last block of memory for a particular line is shared by a roommate”); 
determining from the one or more headers whether the variable length data block comprises at least one unit of size B (FIG. 2a; col. 6, lines 8-21, “the directory [one or more headers] provides the identities of the blocks [at least one unit] in compressed main memory 108 used to store each of the lines (206) [variable length data block]. These identities were provided via, for instance, the block available list, described below. For example, it is shown in directory 200 that line 1 of page i is stored within two blocks [at least one unit] of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 is stored within three blocks [at least one unit] of storage, line 3 within four blocks [at least one unit] and line 4 within one block [at least one unit] of storage. This can also be seen in FIG. 2b”; the lines (206) [variable length data block] is determined to have at least one unit by the directory [one or more headers] provides the identities of the blocks of each of the lines (206), such as line 1 of page i is stored within two blocks, line 2 is stored within three blocks, etc., where size B is described above); 
in response to determining that the variable length data block comprises at least one unit of size B, reading first P units of size B from a chunk of the memory allocated to the variable length data block, wherein each chunk of the memory allocated to a variable length data block in the set has a same size of X * B, X is a constant integer less than N, and P is a minimum of: (i) a number of units of size B of the variable length data block, and (ii) X (FIGs. 2a-2b; col. 6, lines 8-39, “the directory provides the identities of the blocks [at least one unit] in compressed main memory 108 used to store each of the lines (206) [variable length data blocks] … it is shown in directory 200 that line 1 [one of the variable length data blocks] of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 [another of the variable length data blocks] is stored within three blocks of storage, line 3 within four blocks and line 4 within one block of storage … The directory described above is used, in accordance with the present invention, to fetch cache lines from the compressed main memory when, for instance, the request for the line”; as shown in FIG. 2b, line 1 [one of the variable length data blocks] of page i is stored within 1 block, Block (i,1,1), which is considered as first 1 (P) unit, where the block has a size B described above; line 2 [another of the variable length data blocks] of page i is stored within 2 blocks, Block (i,2,1) and Block (i,2,2), which are considered as first 2 (P) units, where each of the blocks has a block size (B) described above; a chunk of the memory 108 allocated to line 1 [one of the variable length data blocks] includes a portion of the memory 108 where Block (i,1,1) is located; a chunk of the memory 108 allocated to line 2 [another of the variable length data blocks] includes a portion of the memory 108 where Block (i,2,1) and Block (i,2,2) are located; the chunk allocated to line 1 [one of the variable length data blocks] has a size of 1 (X) * block size (B), 1 (X) is an integer less than 4 (N), and 1 (P) is a minimum of: (i) 1 (number of units) block of size (B), and (ii) 1 (X); the chunk allocated to line 2 [another of the variable length data blocks] has a size of 2 (X) * block size (B), 2 (X) is an integer less than 4 (N), and 2 (P) is a minimum of: (i) 2 (number of units) blocks of size (B), and (ii) 2 (X); the directory provides the identities of the blocks [at least one unit] in compressed main memory 108 to store each of the lines (206) [variable length data blocks], and first 1 (P) unit of line 1 and first 2 (P) units of line 2 are read using the identities of the blocks to fetch [reading] cache lines from the compressed main memory when, for instance, the request for the line); 
determining from the one or more headers whether the variable length data block comprises a remainder portion that is not stored in the chunk of memory allocated to the variable length data block (FIGs. 2a-2b; col. 5, lines 59-66, “If the line has a roommate, then R is set to 1; otherwise, it is set to 0 [not stored] (see column 204 of directory 200). In the one example depicted in FIG. 2a, it is shown that lines 1 and 2 each have a roommate … In addition to identifying a roommate, directory 200 [one or more headers] indicates whether a remainder [remainder portion] is stored in the last block of memory for a line [variable length data block]. If there is a remainder, then K is set to either a 0 or 1, depending on the location of the remainder in the block. If the remainder is in the beginning of the block, then K is set equal to 0. On the other hand, if ; and 
in response to determining that the variable length data block comprises a remainder portion, identifying a location of the remainder portion in a remainder section of the memory shared between the variable length data blocks of the set and reading the remainder portion for the variable length data block from the identified location in the remainder section (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 43, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remainder portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remainder portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]. … The directory also indicates the size of each remainder [remainder portion], which is identified by A(i,j), where i specifies the page and j specifies the line within the page (see column 204) … it is shown in directory 200 that line 1 of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively … Block (i,1,2) [remainder portion] includes a number of bits representing, for example, the 500th block in storage … each of lines 1 and 2 designates that it has a roommate. Since these are the only two lines in the cohort that have such a designation, they must be roommates with each other … the block designated by (i,1,2) for line 1 is at the same memory location as the block designated by (i,2,3) for line 2 (i.e., in the above example, they are both at Block 500) … The remainder section] is shared for line 1 [one of the variable length data blocks] and line 2 [another of the variable length data blocks] to store the remainders [remainder portions] of both lines 1 and 2; for example, a location of Block (i,1,2) [remainder portion] of line 1 is identified by a number of bits representing the 500th block in storage; block (i,1,2) [a remainder portion] of line 1 and block (i,2,3) [another remainder portion] for line 2 are read so they can be stored into the last block [remainder section] identified by a number of bits representing the 500th block or read when cache lines from the compressed main memory when, for instance, the request for the line).  

Franaszek does not teach each chunk has a same size of X * B, X is a constant integer; the one or more headers comprising information identifying a size of each of the variable length data blocks in the set. 

	However, Cohen teaches:
the one or more headers comprising information identifying a size of each of the variable length data blocks in the set (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block variable length data blocks is considered to be one row of data in the read units 500 and 510).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system of Franaszek would enable less expensive and more efficient low-end and mobile nonvolatile memory systems.  (Cohen, [0027])

The combination of Franaszek does not teach each chunk has a same size of X * B, X is a constant integer. 

However, Lee teaches:
each chunk has a same size of X * B, X is a constant integer.  (FIG. 5; [0055]; “[0056] The memory layout diagram in FIG. 5 depicts 5 memory segments of the off-chip memory 16, each memory segment [chunk] is 8 [X] words [B] in length [size]”; each memory segment [chunk] has a same length [size] of 8 [X] * 1 word [B]; each memory segment [chunk] has a same value of 8 [X] words, and thus 8 [X] is a constant integer among memory segments)



Further regarding claim 16, the claim is a method claim and recites contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens.  If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A.  If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 19, the combination of Franaszek teaches the method as set forth in claim 1.

Franaszek further teaches:
A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method as set forth in claim 1 (col. 2, lines 17-65, “In a further embodiment of the invention, a method for storing variable length objects in storage is provided … a computer program product including a computer useable medium [non-transitory computer readable storage medium] having computer readable program code [computer readable instructions] means therein for use in storing variable length objects in storage is provided. The computer readable program code means in the computer program product includes computer readable program code means for causing a computer [computer system] to affect determining a remainder for a variable length object”).

Regarding claim 20, the combination of Franaszek teaches the memory system as set forth in claim 15.

Franaszek further teaches:
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the memory system as set forth in claim 15 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the memory system (col. 2, lines 58-65, “a computer program medium [non-transitory computer readable storage medium] having computer readable program code [computer readable dataset description] means therein for use in storing variable length objects in storage is provided. The computer readable program code means in the computer program product includes computer readable program code means for causing a computer [computer system] to affect determining a remainder for a variable length object”; col. 4, lines 30-40, “FIG. 1 depicts one example of a block diagram of a computing system 100 [integrated circuit manufacturing system] incorporating the memory organization mechanism of the present invention. In one embodiment, computing system 100 includes a large server system, which except for the compression controller (described below) is exemplified by an RS/6000 offered by International Business Machines Corporation. Computing system 100 includes, for example, a central processing unit 102, a cache 104, a compression controller 106, compressed main memory 108 and one or more I/O devices 110”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, and Lee (US 2016/0218739 A1), hereinafter “Lee”, as applied to claim 2 above, and further in view of Champoux (US 2020/0285390 A1), hereinafter “Champoux”.

Regarding claim 3, the combination of Franaszek teaches the method of claim 2.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a starting address of the remainder section. 
 
However, Champoux teaches:
wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a starting address of the remainder section (FIG. 3; “[0052] … the remaining (1000−502=498) 498 bytes of data are written to sector 2, 322 [remainder section], beginning at address 520 [starting address], the first address of sector 2 322”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Champoux to provide a system for storing variable length objects of Franaszek, with a method of Champoux of determining a sector number from a given address.  Doing so with the system of Franaszek would provide fast address to sector number/offset translation.  (Champoux, [0008])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, and Lee (US 2016/0218739 A1), hereinafter “Lee”, as applied to claim 2 above, and further in view of Rankovic et al. (US 2017/0371590 A1), hereinafter “Rankovic”.

Regarding claim 4, the combination of Franaszek teaches the method of claim 2.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a last address of the remainder section.

However, Rankovic teaches:
wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a last address of the remainder section (FIG. 1; “[0049] … a writer thread may require a plurality of memory chunks 102 starting at an index location [last address] near the end of array 100 such that the message of the writer thread will not fit in the remaining memory chunks [remainder section] of array 100. In such a case, the writer thread can write only a portion of the message to the memory chunks 102 at the end of array 100 and the remainder must be written to memory chunks 102 at the beginning of array 100”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Rankovic to provide a system for storing variable length 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, and Lee (US 2016/0218739 A1), hereinafter “Lee”, as applied to claim 1 above, and further in view of Sharma et al. (US 7,652,596 B1), hereinafter “Sharma”.

Regarding claim 7, the combination of Franaszek teaches the method of claim 1.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored in the remainder section in a same order that the first P non-overlapping portions of size B of the variable length data blocks are stored in the memory.

However, Sharma teaches:
wherein the remaining portions of the variable length data blocks are stored in the remainder section in a same order that the first P non-overlapping portions of size B of the variable length data blocks are stored in the memory (FIG. 2; col. 6, lines 8-13, “the system stores all tags generated for the sequence of integers [variable length data blocks] in a first stream, and stores all remaining bits generated for the sequence of integers [variable length data blocks] in a corresponding second stream, wherein the ordering of the tags [first P non-overlapping portions of size B] in the first stream is the same as the ordering of the corresponding remaining bits [remaining portions] in the second stream”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Sharma to provide a system for storing variable length objects of Franaszek, with a method of Sharma for compressing a sequence of integers.  Doing so with the system of Franaszek would efficiently identify specific terms in documents.  (Sharma, col. 1, lines 66-67)

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, and Lee (US 2016/0218739 A1), hereinafter “Lee”, as applied to claims 1 and 15 above, and further in view of Diard (US 8,243,086 B1), hereinafter “Diard”.

Regarding claim 13, the combination of Franaszek teaches the method of claim 1.

The combination of Franaszek does not teach wherein at least one of the variable length data blocks in the set comprises a compressed block of data that was compressed in accordance with a lossless compression algorithm.

However, Diard teaches:
wherein at least one of the variable length data blocks in the set comprises a compressed block of data that was compressed in accordance with a lossless compression algorithm (FIG. 2; col. 9, lines 6-9, “geometry processing unit 448 is able to output variable length compressed data based on adaptive, data-dependent execution, as described in conjunction with FIGS. 5B, 6A, 6B, 7B, 8A, 8B, 8C, 9B, 9C, and 10”; col. 12, lines 24-26, “the compression performed by PPU 204 is lossless so that the compressed data can be restored exactly when it is decompressed”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Diard to provide a system for storing variable length objects of Franaszek, with a method of Diard using a geometry shader unit to process input data and produce variable length compressed data.  Doing so with the system of Franaszek would offload data compression computations from a central processing unit (CPU), reduce a memory needed to store image data, and reduce a bandwidth needed to transfer image data between graphics processors and between a graphics processor and a system memory.  (Diard, col. 1, lines 33-38)

Regarding claim 14, the combination of Franaszek teaches the method of claim 1.

The combination of Franaszek does not teach wherein each variable length data block represents a portion of frame buffer data.

However, Diard teaches:
wherein each variable length data block represents a portion of frame buffer data (col. 1, lines 56-62, “a method of the invention for using a geometry shader unit to process input data and produce variable length compressed data include receiving a request for the location of the input data from an application program, reading the input data from a frame buffer, and processing the input data using the geometry shader unit to produce the variable length compressed data”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Diard to provide a system for storing variable length objects of Franaszek, with a method of Diard using a geometry shader unit to process input data and produce variable length compressed data.  Doing so with the system of Franaszek would offload data compression computations from a central processing unit (CPU), reduce a memory needed to store image data, and reduce a bandwidth needed 

Regarding claim 17, Diard teaches:
A graphics processing system configured to perform the method as set forth in claim 1 (FIG. 1; col. 1, lines 56-58, “Various embodiments of a method of the invention for using a geometry shader unit to process input data and produce variable length compressed data”; col. 5, lines 29-31, “some or all of PPUs 202 in parallel processing subsystem 112 [graphics processing system] are graphics processors”).  

Diard does not teach the method as set forth in claim 1.

However, the combination of Franaszek teaches the method as set forth in claim 1 as described above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diard to incorporate the teachings of Franaszek to provide a computer system having a multi-threaded graphics processor to implement compression algorithms with variable output of Diard, with a system for storing variable length objects of Franaszek.  Doing so with the system of Diard would an enhanced mechanism for reducing memory fragmentation.  (Franaszek, col. 1, lines 57-58)

(See MPEP § 2113.)

Regarding claim 18, Diard teaches:
A graphics processing system comprising the memory system as set forth in claim 15 (FIG. 1; col. 3, lines 36-38, “Computer system 100 includes a central processing unit (CPU) 102 and a system memory 104”; col. 5, lines 29-31, “some or all of PPUs 202 in parallel processing subsystem 112 [graphics processing system] are graphics processors”).  

Diard does not teach the memory system as set forth in claim 15.

However, the combination of Franaszek teaches the memory system as set forth in claim 15 as described above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diard to incorporate the teachings of Franaszek to provide a computer system having a multi-threaded graphics processor to implement compression algorithms with variable output of Diard, with a system for storing variable length objects of Franaszek.  Doing so with the system of Diard would 

Allowable Subject Matter
Claims 5, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, please resolve the claim objections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136